DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12, 15, 16 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further regarding claim 1, the subject matter “the default basal rate of insulin delivery (DBR) corresponds to one or more basal rates” is unclear. Initially, it is noted that a rate is a single quantity. A rate cannot equal one or more rates, otherwise, the “rate” would be multiple rates, and not a single quantity. Further, the claim requires that the maximum insulin delivery rate (MR) be calculated as a function of the DBR. Thus, if the DBR were a plurality of rates, a skilled artisan would not know what DBR to choose, and the steps of calculating the MR based on the DBR would not be able to be carried out.
Examiner suggests that Applicant amend the claim so that the DBR corresponds to “a basal rate” rather than “one or more basal rates”. 
Further regarding claim 1, the subject matter “delivering, by the drug delivery device, insulin in accordance with the calculated maximum insulin delivery rate” is unclear since it is not known whether this subject matter means that the insulin is delivered at the calculated maximum insulin delivery rate or that the insulin is delivered at a non-maximum rate.
Regarding claim 2, the limitation of calculating and setting the MR as a percentage of the TBR plus the EBR is unclear, since claim 1, upon which claim 2 
Regarding claim 3, the limitation “wherein calculation of the maximum insulin delivery rate (MR) is carried out by a model predictive control algorithm” is unclear. Claim 1, upon which claim 3 depends, requires that the MR be calculated as a predetermined percentage, programmed into the controller, of DBR. It is unclear how this simple calculation (i.e., multiplying DBR by the predetermined percentage) is carried out by a model predictive control algorithm. 
Claim 12 recites “a temporary modification of the default basal delivery rate over a shortened period of time based on factors including exercise and illness” which is rejected for the reason cited above for claim 1.
Claim 12 also recites “a default basal insulin delivery rate that corresponds to one or more basal rates programmed for administration by the controller” which is rejected for the reason cited above for claim 1.
Claim 15 recites “the temporary basal insulin delivery being a modification of the default basal rate of insulin delivery (DBR) for a shortened period based on factors including exercise and illness” which is rejected for the reason cited above for claim 1.
Claim 15 also recites “the default basal rate of insulin delivery corresponding to one or more basal rates programmed into the controller” which is rejected for the reason cited above for claim 1.

Claim 16 recites “the temporary insulin delivery being based on factors including exercise or illness” which is rejected for the reason cited above for claim 1.
Claim 16 also recites “the default basal rate of insulin delivery (DBR) corresponding to one or more basal rates” which is rejected for the reason cited above for claim 1. 
Claim 16 also recites “delivering, by the drug delivery device, insulin in accordance with the calculated maximum insulin delivery rate” which is rejected for the reason cited above for claim 1.

Allowable Subject Matter
Notwithstanding the rejections under 35 U.S.C. 112 (explained above), claims 1-5 and 12-16 contain allowable subject matter. 
The closest prior art is Mastrototaro (U.S. Pub. 2012/0136336 A1, hereinafter “Mastrototaro”); Yodfat et al (U.S. Pub. 2012/0191061, hereinafter “Yodfat”), and Duke et al (U.S. Pub. 2017/0348483 A1, hereinafter “Duke”).
Regarding claim 1, Mastrototaro discloses a method for determining a maximum insulin delivery rate (MR) for a closed loop insulin management system comprising: 
(a) providing a drug delivery device having a controller 12 (Fig. 1) that is configured to deliver insulin to a subject according to a default basal rate of insulin delivery (DBR) at predetermined time intervals over an extended period of time, the 
(b) calculating, by the controller, a maximum insulin delivery rate (MR) by:
(i) determining if a temporary basal insulin delivery is being delivered to a user at a temporary basal insulin delivery rate (TBR) (see block S550 in Fig. 12 which is referred to in para [0091] as a “temporary adjusted basal rate”; this rate is disclosed in para [0101] to be adjusted as a result of a change in BG value that has arisen from an ingested meal or exercise as opposed to a faulty sensor; see para [0101] which discloses that BG is obtained in block S500, determined to be consistent with a target range in S510—indicating an accurate BG change not caused by a faulty sensor—and then adjusted in block S530); and 
(c) delivering the insulin (Fig. 12, block S550). 
Mastrototaro further discloses that a total basal rate of delivery, which is understood to be the DBR + TBR, can be set to be less than or greater than the DBR, which can occur by decreasing the TBR to a level below DBR or increasing TBR to be above DBR depending on the measured BG value (see para [0091]).
However, Mastrototaro does not appear to disclose the specific step of determining whether the total basal rate of delivery is less than or greater than the DBR, and if it is determined that the TBR is greater than the DBR, calculating and setting by the controller a maximum insulin delivery rate (MR) to be a predetermined percentage of DBR programmed into the controller, the MR corresponding to the highest possible rate that the insulin management system can deliver.
Yodfat discloses a method of closed-loop insulin management in which it is determined that a total basal rate of delivery is less than or greater than a DBR. For instance, Yodfat discloses a method that determines when a TBR is greater than a DBR and then applies a transitional change in the basal delivery rate in order to enable rapid basal rate stabilization (see para [0108] and Figs. 1b, illustrating a transient basal “B” followed by a complementary reduced dose “C” which is an improvement over the prior art of Fig 1a showing a TBR between time T1 and T2 that is greater than DBR).
However, Yodfat does not disclose that if this determination is made, then the MR is calculated and set to be a predetermined percentage of DBR programmed into the controller, the MR corresponding to the highest possible rate that the insulin management system can deliver. This limitation of the claims appears to require that such determination be made before the calculation of MR be calculated and set, which does not appear to be present in either Mastrototaro or Yodfat. Instead, both of these references generally teach an MR (see para [0092] of Mastrototaro disclosing that the controller “limits the adjusted basal rate to a maximum”; and see para [0052] of Yodfat disclosing that maximum bolus values may be set). However, the calculation and setting of MR does not depend upon the step of determining whether the TBR is greater than the DBR, as required in the claimed invention.

However, the calculation and setting of MR does not depend upon the step of determining whether the TBR is greater than the DBR, as required in the claimed invention of claims 1 and 12.
Further, as per claims 15 and 16, the above references do not disclose that calculation and setting of MR depends upon the step of determining that the TBR is not being delivered (as per claim 15) or that the TBR less than DBR.

Response to Arguments
Applicant's arguments filed in the Remarks on 10/21/2021 have been fully considered. The amendments appear to overcome the previously applied rejections; however, new rejections have been applied under 35 U.S.C. 112 (explained above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/15/2022